DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carloff et al. (US 2016/0122525) in view of Toshiyuki (US 2010/0255293) and Jones et al. (US 4,569,969).
Regarding claim 1, Carloff teaches a composite system comprising a polymer blend (“resin (A)”) comprising a methacrylate copolymer (“resin (a2)”) and a styrene-maleic anhydride 
Carloff is silent with respect to the copolymer (a1) comprising 20% to 35% by mass of a vinyl monomer.
Jones teaches polymeric blends of styrene-maleic anhydride-methyl methacrylate terpolymers with ABS and PC resins with methyl methacrylate termonomers conferring improved impact properties on the styrene maleic anhydride polymers and the blends thereof (Col. 1, Lines 11-18). The blends include 5 to 70% by weight of a polymer including 50 to 84% by weight of a vinyl aromatic monomer, such as styrene, 15% to 355 of a dicarboxylic acid anhydride, such as maleic anhydride, and 1 to 25% by weight of a methyl methacrylate (Col. 1, Lines 46-57; Col. 2, Lines 5-15). As illustrated in Table 1, the increased use of methyl methacrylate lead to increased impact resistance properties of the polymer blend such that the 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polymer blends of Carloff such that the vinyl monomers in the styrene-maleic anhydride copolymer further include 1 to 25% by weight of methyl methacrylate such that the increased methyl methacrylate provides increased impact resistance with increasing amounts of methyl methacrylate, as taught by Jones.
Carloff is silent with respect to the molecular weight of the polycarbonate layer being in the range of 25,000 to 75,000.
Toshiyuki teaches a polycarbonate resin laminate for use in electronic systems such as liquid crystal TV’s (Pg. 1, Paragraph [0001]-[0002]). Specifically a thermosetting resin composition that is adhered to a polycarbonate film (Pg. 1, Paragraph [0010]). The molecular weight of the polycarbonate sheet is preferably between 10,000 and 50,000 in order for the polycarbonate resin sheet having high strength and high melt flowability at the time of molding (Pg. 3, Paragraph [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polycarbonate layer such that he molecular weight of the polycarbonate sheet is preferably between 10,000 and 50,000 in order for the polycarbonate resin sheet having high strength and high melt flowability at the time of molding as taught by Toshiyuki. 
The ranges for the various components of the copolymers may not be the same, but they do overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 2, Carloff teaches the composite system as discussed above with respect to claim 1. As discussed above, the methacrylate copolymer may comprise methyl methacrylate.
Regarding claim 3, Carloff teaches the composite system as discussed above with respect to claim 1. As discussed above, the methacrylate copolymer may have a molecular weight in the range of 50,000 to 500,000 g/mol and the styrene-maleic anhydride copolymer may have a molecular weight in the range of 40,000 to 500,000 g/mol and the copolymers may be mixed in a ratio of 70:30 to 30:70.
Regarding claim 4, Carloff teaches the composite system as discussed above with respect to claim 1. As discussed above, the thickness of the polymer blend may be in the range of 30 to 1000 microns and the thickness of the polycarbonate layer may be in the range of 20 to 3000 microns, resulting in the ratios of 0.009 (30/3030) to 0.6 (30/50). 
Although, the ranges for the ratios are not the same, they do overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 6, Carloff teaches the composite system as discussed above with respect to claim 1. The polymer blend may also include UV absorbers (Pg. 3, Paragraph [0052]).
Regarding claim 7, Carloff teaches the composite system as discussed above with respect to claim 1. The polymer blend may also be thermally or UV-crosslinked to form a scratch resistant coating (Pg. 4, Paragraph [0072]). 
claim 8, Carloff teaches the composite system as discussed above with respect to claim 1. The polymer blends may also be provided with antiglare or antistatic coatings (Pg. 4, Paragraphs [0070]-[0071]).
Regarding claim 9-12, Carloff teaches the composite system as discussed above with respect to claim 1. The composite systems may be provided on display covers, a front pane of a display, a touch screen, or an automobile glazing (“transparent substrate” & “transparent protective material” & “touch panel front-protecting plate” & “front plate for office automation equipment or portable electronic equipment”) (Pg. 4, Paragraph [0075]-[0078]).
Regarding claim 14, Carloff teaches the composite system as discussed above with respect to claim 1. As discussed above, the vinyl monomer of the styrene-maleic anhydride copolymer includes a mixture of monomers including methyl methacrylate and methyl acrylate (“the vinyl monomer of (a1) further comprises methyl acrylate”) (Pg. 2, Paragraph [0040]). 
Regarding claim 15, Carloff teaches the composite system as discussed above with respect to claim 1. 
Carloff is silent with respect to the composite system undergoing filtration purification involving a filter treatment.
However, this limitation appears to be a product-by-process limitation. It has been held that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. In the instant case, the limitation does not appear to impart any further structural limitations that distinguishes the claimed invention from the prior 
Regarding claim 16, Carloff teaches the composite system as discussed above with respect to claim 1. As discussed above, Carloff teaches a polymer blend comprising a methyl methacrylate and a styrene-maleic anhydride copolymer (“resin (a1) and (a2) are compatible”).
Regarding claim 17, Carloff teaches the composite system as discussed above with respect to claim 1. The methacrylate copolymer may have a molecular weight of 50,000 to 500,000 g/mol and the styrene-maleic anhydride copolymer may have a molecular weight of 50,000 to 300,000 g/mol (Pg. 2, Paragraphs [0037] and [0041]). Although the ranges for the molecular weights are not exactly the same, they do overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 18, Carloff teaches the composite systems as discussed above with respect to claim 1. 
Carloff is silent with respect to the resin (A) having a pencil hardness in accordance with JIS K 5600-5-4 of H, 2H, 3H, or 4H.
However, this property appears to be dependent on the materials for forming the resin (A) composition. As such, one of ordinary skill in the art would appreciate that overlapping materials for forming the resin composition (A) and that of the compositions of Carloff as described above with respect to claim 1 would additionally result in the resin composition (A) 
Regarding claim 19, Carloff teaches the composite systems as discussed above with respect to claim 1.
Carloff is additionally silent with respect to the synthetic resin laminate has a shape change amount of 40 m to 300 m, which is measured by the formula: (warp amount after the treatment) - (warp amount before the treatment); wherein: the warp amount before the treatment is a warp amount of a rectangle test piece of the synthetic resin laminate with a size of 10 cm x 6 cm which is placed in an environmental testing machine, in which the temperature is set at 23*C and the relative humidity is set at 50%, for 24 hours or more; and the warp amount after the treatment is a warp amount of the test piece which is placed after the warp amount before the treatment was measured, in an environmental testing machine, in which the temperature is set at 85*C and the relative humidity is set at 85%, for 120 hours; and then is transferred and placed into an environmental testing machine, in which the temperature is set at 23*C and the relative humidity is set at 50% for 4 hours.

Regarding claim 20, Carloff teaches the composite systems as discussed above with respect to claim 1. As discussed above, Carloff in view of Jones teaches the content of methyl methacrylate being in the range of 1% to 25% in order to improve the impact properties of the copolymer and, as such, the range overlaps with the instantly claimed range of 25% to 35% such that both ranges share a border of 25%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, the styrene-maleic anhydride copolymer comprises 55 to 90% of styrene units and 10 to 30% maleic anhydride units, as discussed above with respect to claim 1. 

In addition to the rejection above, claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carloff et al. (US 2016/0122525) in view of Toshiyuki (US 2010/0255293) and Jones et al. (US 4,569,969)
 as applied to claim 1 above, and further in view of Ebert et al. (US 2008/0154018) and Buckley et al. (US 2005/0049362).
Regarding claim 15, Carloff teaches the composite system as discussed above with respect to claim 1. 
Carloff is silent with respect to the composite systems undergoing filtration purification through a filter system.
Ebert teaches the filtration of a polycarbonate system which is suitable for substrate materials having low-defect surfaces (Pg. 1, Paragraph [0001]-[0002]). The polycarbonates have a molecular weight in the range of 14,000 to 30,000 g/mol and the processes result in pure polycarbonate (Pg. 2, Paragraph [0021]).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the composite systems of Carloff such the that the styrene-maleic anhydride copolymer undergoes melt filtration in order to remove particulate impurities as taught by Buckley, and the polycarbonate substrate undergoes filtration in order to form pure polycarbonate to be used as a low-defect substrate material as taught by Ebert.

Response to Arguments
Applicant's arguments filed 1/7/2020 have been fully considered but they are not persuasive.
On pages 7-8, applicant argues that the results summarized in table 1 do not illustrate that a higher methyl methacrylate content does not necessarily mean higher impact resistant properties such that fort the 1.27 x 0.32 cm IZOD impact test, the content of 17.9% methyl methacrylate illustrated better results than the 22.9% methyl methacrylate. Furthermore, applicant argues that the IDI tests illustrate the same such that optimized values are achieved at the 17.9% methyl methacrylate tests.
However, the examiner first identifies the 1.27 x 1.27 cm and the 1.27 x 0.64 cm tests which clearly illustrate the content of methyl methacrylate of 22.9% illustrating higher values for the impact test in which the highest values were 326 and 719, respectively. Therefore, these tests illustrate the benefit of a higher methyl methacrylate content. The examiner concedes in that the values for the test of 1.27 x 0.32 cm illustrate higher values at 17.9% rather than at 
Applicant further argues that new claim 20 overcomes the rejection in view of Jones such that the range of the vinyl monomer of 25% to 35% is not taught by Jones.
However, the examiner contends that the range taught by Jones is still proper such that the ranges share an endpoint of 25% and still overlap with each other. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As such, claim 20 is additionally rejected in view of Carloff, Toshiyuki and Jones. Lastly, the current rejection is made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783